      Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 1 of 17



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
RAZA, INC. and                                       )
LUELLA RETAIL, L.L.C.,                               )
                                                     )
                       Defendants.                   )

                                            COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendants, RAZA, INC. and LUELLA RETAIL, L.L.C., pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.


                                                 1
      Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 2 of 17



         5.      Plaintiff uses a wheelchair for mobility purposes.

         6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

         7.      Defendant, RAZA, INC. (hereinafter “RAZA, INC.”), is a Texas company that

transacts business in the State of Texas and within this judicial district.

         8.      Defendant, RAZA, INC., may be properly served with process via its registered

agent for service, to wit: c/o Zahid Raza, Registered Agent, 1101 S. Broadway, La Porte, TX

77571.

         9.      Defendant, LUELLA RETAIL, L.L.C. (hereinafter “LUELLA RETAIL, L.L.C.”),

is a Texas limited liability company that transacts business in the State of Texas and within this

judicial district.

         10.     Defendant, LUELLA RETAIL, L.L.C., may be properly served with process via

its registered agent for service, to wit:   c/o John Allison, Registered Agent, 1308 Merriewood

Drive, Friendswood, TX 77546.




                                                  2
      Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 3 of 17



                                  FACTUAL ALLEGATIONS

         11.    On or about December 26, 2019, Plaintiff was a customer at “Jake Food Mart” a

business located at 5034 Luella Avenue, Deer Park, TX 77536, referenced herein as “Jake Food

Mart”.     See Receipt of purchase by Plaintiff attached as Exhibit 1. See also, photograph of

Plaintiff at Jake Food Mart attached as Exhibit 2.

         12.    Jake Food Mart is operated by Defendant, RAZA, INC.

         13.    Defendant, RAZA, INC., is the lessee or sub-lessee of the real property and

improvements that are the subject of this action and operates Jake Food Mart.

         14.    LUELLA RETAIL, L.L.C. is the owner or co-owner of the real property and

improvements that Jake Food Mart is situated upon and that is the subject of this action,

referenced herein as the “Property.”

         15.    Plaintiff lives 10 miles from Jake Food Mart and the Property.

         16.    Plaintiff’s access to the business(es) located at 5034 Luella Avenue, Deer Park,

TX       77536, Harris County Property Appraiser’s account number 0980220000012 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, RAZA, INC. and LUELLA RETAIL, L.L.C., are compelled to remove the physical

barriers to access and correct the ADA violations that exist at Jake Food Mart and the Property,

including those set forth in this Complaint.

         17.    Plaintiff has visited Jake Food Mart and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Jake Food Mart and the

Property within six months after the barriers to access detailed in this Complaint are removed



                                                3
      Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 4 of 17



and Jake Food Mart and the Property is accessible again. The purpose of the revisit is to be a

return customer, to determine if and when Jake Food Mart and the Property is made accessible

and to maintain standing for this lawsuit for Advocacy Purposes.

       18.     Plaintiff intends on revisiting Jake Food Mart and the Property to purchase goods

and/or services as a return customer living in the near vicinity as well as for Advocacy Purposes,

but does not intend to re-expose himself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       19.     Plaintiff travelled to Jake Food Mart and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Jake Food Mart and

the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and

legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers to

access present at the Jake Food Mart and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,


                                                 4
      Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 5 of 17



               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).



                                                 5
      Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 6 of 17



       25.     Jake Food Mart is a public accommodations and service establishment.

       26.     The Property is a public accommodation and service establishment.

       27.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       28.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.     Jake Food Mart must be, but is not, in compliance with the ADA and ADAAG.

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.      Plaintiff has attempted to, and has to the extent possible, accessed Jake Food

Mart and the Property in his capacity as a customer of Jake Food Mart and the Property as well

as an independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Jake Food Mart and the Property that preclude and/or limit his access to Jake Food Mart

and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       32.     Plaintiff intends to visit Jake Food Mart and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Jake Food Mart and the Property, but will be unable to fully do so because of his disability and

the physical barriers to access, dangerous conditions and ADA violations that exist at Jake Food



                                                 6
      Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 7 of 17



Mart and the Property that preclude and/or limit his access to Jake Food Mart and the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

        33.     Defendants, RAZA, INC. and LUELLA RETAIL, L.L.C., have discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of

Jake Food Mart and the Property, as prohibited by, and by failing to remove architectural barriers

as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        34.     Defendants, RAZA, INC. and LUELLA RETAIL, L.L.C., will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendants, RAZA,

INC. and LUELLA RETAIL, L.L.C., are compelled to remove all physical barriers that exist at

Jake Food Mart and the Property, including those specifically set forth herein, and make Jake

Food Mart and the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        35.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to Jake Food Mart and the

Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of Jake Food Mart and the Property include, but are not limited

to:




                                                  7
   Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 8 of 17



ACCESSIBLE ELEMENTS:

    (i)     There are changes in level at Property exceeding ½ (one-half) inch that are not

            properly ramped in violation of Section 303.4 of the 2010 ADAAG standards.

            Specifically, there is an approximately 2 (two) inch vertical rise at the entrance to

            all of the units of the Property, thus rendering the interior of the Property

            inaccessible. This violation made it dangerous and difficult for Plaintiff to access

            the units of the Property.

    (ii)    The maneuvering clearance of the accessible entrances for all the units of the

            Property are not level in violation of Section 404.2.4.4 of the 2010 ADAAG

            standards. This violation made it difficult for Plaintiff to access the units of the

            Property.

    (iii)   Due to the accessible barrier present at the accessible entrances, the accessible

            entrances of the Property lack at least one accessible route provided within the

            site to the public streets and sidewalks in violation of Section 206.2.1 of the 2010

            ADAAG standards.

    (iv)    The Property lacks signage identified by the International Symbol of Accessibility

            that indicates the location of the nearest entrance complying with Section 404 of

            the 2010 ADAAG standards, if such an entrance exists. This policy decision by

            Defendant(s) violates Section 216.6 of the 2010 ADAAG Standards. This

            violation made it difficult for Plaintiff to find an accessible entrance.

    (v)     The Property lacks an access route from site arrival points such as the public

            streets and sidewalks to the accessible entrance in violation of Section 206.2.1 of

            the 2010 ADAAG standards.



                                               8
Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 9 of 17



 (vi)     There is not at least one accessible entrance to each tenant space in the building

          that complies with Section 404 of the 2010 ADAAG standards which is a

          violation of Section 206.4.5 of the 2010 ADAAG Standards.

 (vii)    At every unit of the Property, there is a doorway threshold with a vertical rise in

          excess of ½ (one half) inch and does not contain a bevel with a maximum slope of

          1:2 in violation of Section 404.2.5 of the 2010 ADAAG standards. This violation

          made it dangerous and difficult for Plaintiff to access the interior of the Property.

 (viii)   Due to a policy by Big Mikes of placing motorcycles in the accessible route, there

          are publicly accessible areas of the Property having accessible routes with clear

          widths below the minimum 36 (thirty-six) inch requirement as required by

          Section 403.5.1 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to access exterior public features of the Property.

 (ix)     Due to a policy by Lynn’s AC of placing air conditioning units in the accessible

          route, there are publicly accessible areas of the Property having accessible routes

          with clear widths below the minimum 36 (thirty-six) inch requirement as required

          by Section 403.5.1 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to access exterior public features of the

          Property.

 (ix)     The Property lacks an accessible route connecting accessible facilities, accessible

          elements and/or accessible spaces of the Property in violation of Section 206.2.2

          of the 2010 ADAAG standards. This violation made it difficult for Plaintiff to

          access public features of the Property.




                                             9
Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 10 of 17



 (x)      The total number of accessible parking spaces is inadequate and is in violation of

          Section 208.2 of the 2010 ADAAG standards. There are 81 total parking spaces

          requiring four accessible parking spaces, but there are only three marked

          accessible parking spaces on the Property. This violation made it difficult for

          Plaintiff to locate an accessible parking space.

 (xi)     Near Unit 4902, the accessible parking space has excessive vertical rises, is not

          level and therefore in violation of Sections 303.2 and 502.4 of the 2010 ADAAG

          standards. This violation made it dangerous and difficult for Plaintiff to exit and

          enter their vehicle while parked at the Property.

 (xii)    Near Unit 4902, the access aisle has excessive vertical rise and is in violation of

          Sections 303.2 and 502.4 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (xiii)   Near Unit 4902, the ground surfaces of the accessible ramp have vertical rises in

          excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

          broken or unstable surfaces or otherwise fail to comply with Sections 302, 303

          and 405.4 of the 2010 ADAAG standards. This violation made it dangerous and

          difficult for Plaintiff to access the units of the Property.

 (xiv)    Near Unit 4902, the Property has an accessible ramp that lacks finished edges or

          edge protection and/or is otherwise in violation of Section 405.9 of the 2010

          ADAAG standards. This violation made it difficult for Plaintiff to access the units

          of the Property.




                                             10
Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 11 of 17



 (xv)    Near Unit 4902, the accessible parking spaces are missing a proper identification

         sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

         made it difficult for Plaintiff to locate an accessible parking space.

 (xvi)   Near Unit 4902, the accessible parking spaces have a ramp in the access aisle in

         violation of section 502.4 of the 2010 ADAAG Standards. When using a lift from

         a van, this violation can cause the landing surface of the lift to be unlevel and also

         damage the lift.

 (xvii) Near Unit 4902,, the accessible curb ramp is improperly protruding into the access

         aisle of the accessible parking space in violation of Section 406.5 of the 2010

         ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

         exit/enter their vehicle.

 (xviii) Near Unit 4902, the access aisle has a width which decreases to less than 60

         inches in violation of section 502.3 of the 2010 ADAAG Standards.                This

         violation can make it difficult for Plaintiff to exit his vehicle.

 (xix)   The Property lacks an accessible route from the sidewalk to the accessible

         entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

         violation made it difficult for Plaintiff to access the units of the Property.

 (xx)    Inside Jake Food Mart, the interior has walking surfaces leading to the restroom

         lacking a 36 (thirty-six) inch clear width, due to a policy of placing items in the

         accessible route, in violation of Section 403.5.1 of the 2010 ADAAG standards.

         This violation made it difficult for Plaintiff to properly utilize public features at

         the Property.




                                            11
Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 12 of 17



 (xxi)   Inside Jake Food Mart, the door to the restroom area lacks proper door hardware

         in violation of Section 404.2.7 of the 2010 ADAAG standards. This made it

         difficult for Plaintiff and/or any disabled individual to utilize the restroom

         facilities.

 (xxii) Near Jake Food Mart, the ground surfaces of the accessible ramp have vertical

         rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

         have broken or unstable surfaces or otherwise fail to comply with Sections 302,

         303 and 405.4 of the 2010 ADAAG standards. This violation made it dangerous

         and difficult for Plaintiff to access the units of the Property.

 (xxiii) Near Jake Food Mart, there is an excessive vertical rise at the base of the

         accessible ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

         standards. This violation made it dangerous and difficult for Plaintiff to access

         public features of the Property.

 (xxiv) Near Jake Food Mart, the Property has an accessible ramp that lacks finished

         edges or edge protection and/or is otherwise in violation of Section 405.9 of the

         2010 ADAAG standards. This violation made it difficult for Plaintiff to access the

         units of the Property.

 (xxv) Due to a policy of not having parking stops for the parking spaces directly in front

         of the exterior access route, cars routinely pull up all the way to the curb and the

         "nose" of the vehicle extends into the access route causing the exterior access

         route to routinely have clear widths below the minimum thirty-six (36") inch

         requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This




                                            12
Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 13 of 17



        violation made it dangerous and difficult for Plaintiff to access exterior public

        features of the Property.

 (xxvi) Due to a policy of not having parking stops for the parking spaces directly in front

        of the exterior access route, cars routinely pull up all the way to the curb and the

        "nose" of the vehicle extends into the access route as a result, in violation of

        Section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

        designed so that parked cars and vans cannot obstruct the required clear width of

        adjacent accessible routes.

 (xxvii) Near Jake Food Mart, the access aisle to the accessible parking space is not level

        due to the presence of an accessible ramp in the access aisle in violation of

        Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

        and difficult for Plaintiff to exit and enter their vehicle while parked at the

        Property.

 (xxviii)Near Jake Food Mart, the accessible curb ramp is improperly protruding into the

        access aisle of the accessible parking space in violation of Section 406.5 of the

        2010 ADAAG Standards. This violation made it difficult and dangerous for

        Plaintiff to exit/enter their vehicle.

 (xxix) Defendants fail to adhere to a policy, practice and procedure to ensure that all

        facilities are readily accessible to and usable by disabled individuals.



 JAKE FOOD MART RESTROOMS

 (i)    The door to the restrooms has a maximum clear width below 32 (thirty-two)

        inches in violation of Section 404.2.3 of the 2010 ADAAG standards. This made



                                           13
Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 14 of 17



         it difficult for Plaintiff and/or any disabled individual to safely utilize the

         restroom facilities.

 (ii)    The restroom lacks signage in compliance with Sections 216.8 and 703 of the

         2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

         individual to locate accessible restroom facilities.

 (iii)   The restrooms lack proper door hardware in violation of Section 404.2.7 of the

         2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

         individual to utilize the restroom facilities.

 (iv)    The accessible toilet stall door swings into the clear floor space required by the

         stall and violates Section 604.8.1.2 of the 2010 ADAAG standards. This made it

         difficult for the Plaintiff and/or any disabled individual to safely utilize the

         restroom facilities.

 (v)     The accessible toilet stall lacks the required size and turning clearance as required

         in Section 604.8.1.1 of the 2010 ADAAG standards. This violation made it

         difficult for Plaintiff and/or any disabled individual to utilize the restroom.

 (vi)    The grab bars/handrails adjacent to the commode are missing and violates Section

         604.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

         any disabled individual to safely utilize the restroom facilities.

 (vii)   The toilet paper dispenser in the accessible toilet is not positioned properly and

         violates Section 604.7 of the 2010 ADAAG standards. This made it difficult for

         Plaintiff and/or any disabled individual to safely utilize the restroom facilities.




                                           14
     Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 15 of 17



       (viii)   The controls on the faucets require pinching and turning of the wrists in violation

                of Section 309.4 of the 2010 ADAAG standards. This made it difficult for

                Plaintiff and/or any disabled individual to utilize the restroom facilities.

       (ix)     Restrooms have a sink with inadequate knee and toe clearance in violation of

                Section 306 of the 2010 ADAAG standards. This made it difficult for Plaintiff

                and/or any disabled individual to safely utilize the restroom facilities.

       36.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Jake Food Mart and the

Property.

       37.      Plaintiff requires an inspection of Jake Food Mart and the Property in order to

determine all of the discriminatory conditions present at Jake Food Mart and the Property in

violation of the ADA.

       38.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.      All of the violations alleged herein are readily achievable to modify to Jake Food

Mart and the Property into compliance with the ADA.

       40.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Jake Food Mart and the Property is readily achievable because

the nature and cost of the modifications are relatively low.

       41.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Jake Food Mart and the Property is readily achievable because

Defendants, RAZA, INC. and LUELLA RETAIL, L.L.C., have the financial resources to make



                                                  15
     Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 16 of 17



the necessary modifications as the market value of the Property is listed on the Property

Appraiser website at $647,718.00.

       42.     Upon information and good faith belief, Jake Food Mart and the Property have

been altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, RAZA, INC. and LUELLA RETAIL, L.L.C., are required to remove the physical

barriers, dangerous conditions and ADA violations that exist at Jake Food Mart and the Property,

including those alleged herein.

       45.     Plaintiff’s requested relief serves the public interest.

       46.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, RAZA, INC. and LUELLA RETAIL, L.L.C.

       47.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, RAZA, INC. and LUELLA RETAIL, L.L.C., pursuant to 42 U.S.C.

§§ 12188 and 12205.

       48.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, RAZA,

INC. and LUELLA RETAIL, L.L.C., to modify Jake Food Mart and the Property to the extent

required by the ADA.

       WHEREFORE, Plaintiff prays as follows:



                                                 16
Case 4:20-cv-00539 Document 1 Filed on 02/17/20 in TXSD Page 17 of 17



 (a)   That the Court find Defendant, RAZA, INC., in violation of the ADA and

       ADAAG;

 (b)   That the Court find Defendant, LUELLA RETAIL, L.L.C., in violation of the

       ADA and ADAAG;

 (c)   That the Court issue a permanent injunction enjoining Defendants, RAZA, INC.

       and LUELLA RETAIL, L.L.C., from continuing their discriminatory practices;

 (d)   That the Court issue an Order requiring Defendants, RAZA, INC. and LUELLA

       RETAIL, L.L.C., to (i) remove the physical barriers to access and (ii) alter the

       subject Jake Food Mart and the Property to make it readily accessible to and

       useable by individuals with disabilities to the extent required by the ADA;

 (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (f)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: February 17, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Attorney-in-Charge for Plaintiff
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        17
